Exhibit 10.22

DEFERRED COMPENSATION AGREEMENT

       This Agreement is made and entered into this 4th day of August 2006, by
and between

       Honeywell International Inc. (“Honeywell”), and David M. Cote
(“Executive”).

       WHEREAS, Honeywell highly values the efforts of Executive and wishes to
assist Executive with his personal life insurance program,

       WHEREAS, Honeywell is obligated to provide Executive with life insurance
coverage in the amount of $10,000,000 under the terms of Executive’s Employment
Agreement dated February 18, 2002 (the “Employment Agreement”), and

       WHEREAS, Honeywell and Executive agree that Honeywell satisfies its
obligation to Executive for the life insurance coverage by providing Executive
with an annual amount so that Executive can pay premiums for a personal life
insurance policy.

       NOW, THEREFORE, the parties named above agree as follows:

1. The Policy. Executive owns a policy of insurance on the joint lives of
Executive and his wife, Linda Cote (“Co-insured”), issued by the Pacific Life
Insurance Company (the “Insurer”) and designated as Policy Number VF51472790.  
    2. Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below:         a. “Administrator” refers to the Senior Vice
President, Human Resources and Communications of Honeywell, or any successor
position thereto.     b. “Agreement” means, this Agreement, as maybe amended
from time to time in accordance with the terms of this Agreement.     c. “Annual
Payment” means, $124,000.


--------------------------------------------------------------------------------



  d. “Change in Control” means, a Change in Control of Honeywell, as defined in
the Honeywell International Inc. Severance Plan for Senior Executives at the
time the Change in Control occurs. If such definition does not comply with the
requirements of Internal Revenue Code section 409A, “Change in Control” has the
meaning ascribed to the phrase “Change in the Ownership or Effective Control of
a Corporation or in the Ownership of a Substantial Portion of the Assets of a
Corporation” under Treasury Department Proposed Regulation 1.409A-3(g)(5), as
revised from time to time in either subsequent proposed or final regulations.  
      e. “Policy” means, the policy of insurance which shall provide $10,000,000
to the beneficiary or beneficiaries of the survivor of Executive and Co-insured
for a period of 48 policy years, which policy is owned by Executive. For
purposes of this Agreement, Honeywell and Executive agree that the Policy meets
the requirements for life insurance coverage set forth in the Employment
Agreement.         f. “Premium” means, with respect to the Policy, the annual
amount paid by Executive or Co-insured following Executive’s death to the
Insurer for the Policy.         g. “Terminated for Cause” means, a determination
made by the Board of Directors of Honeywell, at a hearing which Executive may
attend, that Executive has been terminated for cause, as that term is defined in
the Employment Agreement at the time the hearing occurs.         h. “Vested
Executive” means, Executive if he has attained age 55 or older, has five or more
years of Vesting Service (as defined in the Honeywell Retirement Earnings Plan),
and has been the Chief Executive Officer of Honeywell for at least three years;
provided that in the sole discretion of the Board of Directors of Honeywell, if
Executive is not age 55, has


--------------------------------------------------------------------------------



    fewer than five years of Vesting Service or has not been Chief Executive
Officer of Honeywell for at least three years, Executive may be designated as a
Vested Executive for the limited purpose of this Agreement. Notwithstanding the
foregoing, Executive shall not be treated as a Vested Executive if Executive is
Terminated for Cause.     3. Payment of Annual Payment.     a. Payments Before
Executive’s Death. Subject to Sections 5(a), 5(b), 9(a) and 9(b), Honeywell
shall pay Executive the Annual Payment no later than January 15th of each
calendar year for which the Annual Payment is due; provided, that for 2006,
Honeywell shall pay Executive the Annual Payment no later than August 31, 2006.
Honeywell shall tax and report each Annual Payment as wages and shall withhold
all applicable federal, state and local taxes from the Annual Payment. Executive
shall be solely responsible for paying the net proceeds of the Annual Payment to
the Insurer.     b. Payments After Executive’s Death. Subject to Sections 5(a),
5(b), 9(a) and 9(b), if Executive predeceases Co-insured, Honeywell shall pay
Co-insured the Annual Payment no later than January 15th of each calendar year
for which the Annual Payment is due. Honeywell shall properly report and
withhold all applicable federal, state and local taxes from the Annual Payment.
Co-insured shall be solely responsible for paying the net proceeds of the Annual
Payment to the Insurer.     c. Additional Payment Provisions. The parties
anticipate that the Annual Payment shall be sufficient to allow Executive (or
Co-insured) to pay the Premium and to compensate Executive (or Co-insured) for
estimated federal, state and local taxes that he or she may incur as a result of
this Agreement. If the Annual Payment exceeds the Premium and Executive’s (or
Co-insured’s) actual federal, state and local taxes, Executive (or Co-  

--------------------------------------------------------------------------------



    insured) shall retain the difference. If the Annual Payment is less than the
Premium and Executive’s (or Co-insured’s) actual federal, state and local taxes,
Executive (or Co-insured) shall be solely responsible for the difference.      
4. Policy Ownership. Executive (or Co-insured following Executive’s death) shall
be the owner of the Policy and shall be entitled to exercise all rights of
ownership. Honeywell shall have no rights with respect to the Policy.       5.
Termination Events.         a. Termination Events. Except as provided in Section
5(b), Honeywell’s obligation to pay the Annual Payment shall terminate:        
  i. Automatically upon the earliest to occur of the following:                
(A) the payment of the Annual Payment that is attributable to the 48th policy
year of the Policy,                 (B) the death of the survivor of Executive
and Co-insured,                 (C) Executive’s Termination for Cause,          
      (D) upon written action of the Administrator, if Executive’s termination
of employment from Honeywell and its subsidiaries and affiliates occurs before
he obtains an irrevocable right to the Annual Payment, as described in paragraph
(b) below,                 (E) the year the Policy is no longer in force because
Executive or Co-insured fails to pay the Premium, or voluntarily terminates,
relinquishes, surrenders or cancels the Policy,                 (F) the first
day Executive provides services above a de minimis level and without Honeywell’s
consent to an entity deemed a competitor of Honeywell’s at any                

 

--------------------------------------------------------------------------------




                time within three years following Executive’s termination of
employment from Honeywell (or any subsidiary or affiliate of Honeywell). For
purposes of this subsection, an entity shall be deemed a competitor if that
entity and Honeywell could not have interlocking directors under 15 U.S.C. §19,
as the same may be amended from time to time, and                 (G) upon the
written agreement of Honeywell and Executive (or Co-insured following
Executive’s death).               b. Irrevocable Obligation. Notwithstanding any
other provision of the Agreement:                 i. If Executive becomes a
Vested Executive, Honeywell’s obligation to pay the Annual Payment shall be
irrevocable while Executive is employed by Honeywell and thereafter until the
earlier of (a) the 48th policy year of the Policy, or (b) the year the survivor
of Executive and Co-insured dies, unless Executive incurs a Termination for
Cause or the provisions of Section 5(a)(i)(E), 5(a)(i)(F) or 5(a)(i)(G) apply;
and                 ii. If Executive obtains an irrevocable right pursuant to
the provisions of Section 6 hereof (relating to Change in Control), Honeywell’s
obligation to pay the Annual Payment shall continue until the earlier of (a) the
48th policy year of the Policy, or (b) the year the survivor of Executive and
Co-insured dies.               c. Allocation of Policy Death Benefit. If the
Agreement terminates due to the death of the survivor of Executive and
Co-insured, the entire death benefit under the Policy shall be paid to the
beneficiary or beneficiaries of the survivor of Executive or Co- insured.
Honeywell shall not be entitled to receive any death benefits from the Policy.  
       



--------------------------------------------------------------------------------



              d. Disposition of Policy. If this Agreement terminates for any
reason, Executive (or Co-insured following Executive’s death) shall be solely
responsible for paying the Premium as long as the Policy remains in force.      
    6.  Change in Control. If there is a Change in Control:             a.  The
Agreement and Honeywell’s (or its successor’s) obligation to pay the Annual
Payment shall become irrevocable at the time of the Change in Control; and      
      b.  Honeywell (or its successor) shall immediately fund an irrevocable
rabbi trust with an amount sufficient to pay all necessary projected future
Annual Payments.             Notwithstanding the creation and funding of an
irrevocable rabbi trust in accordance with the provisions of this Section,
Honeywell or its successor shall continue to be responsible for the Annual
Payment if such amounts are not paid by the trust for any reason, or if the
trust’s assets become insufficient to pay any required amounts.           7.
Governing Laws & Notices.             a. Governing Law. This Agreement shall be
governed by and construed in accordance with the substantive law of the State of
New Jersey without giving effect to the choice of law rules of the State of New
Jersey.             b.  Notices. All notices hereunder shall be in writing and
sent by first class mail with postage prepaid. Any notice to Honeywell shall be
addressed to the Senior Vice President, Human Resources and Communications,
Honeywell International Inc., 101 Columbia Road, Morristown, New Jersey 07962.
Any notice to Executive shall be addressed to Executive at the address following
such party’s signature on this Agreement. Any party may change the address for
such party herein set forth by giving written notice of such change to the other
parties pursuant to the Section.                    

--------------------------------------------------------------------------------



8.      Miscellaneous Provisions.     a.      This Agreement shall not be deemed
to constitute a contract of employment between Executive and Honeywell, nor
shall any provision restrict the right of Honeywell to discharge Executive or
restrict Executive’s right to terminate employment.     b.      The masculine
pronoun includes the feminine, and the singular includes the plural where
appropriate.     c.      Executive and Co-insured shall be responsible for
keeping the Policy in force and remitting Premiums when required by the Insurer
in a timely manner. Honeywell shall have no responsibility other than to pay
Executive or Co-insured, as the case may be, the Annual Payment until this
Agreement terminates.     d.      The parties intend for this Agreement to
comply with the requirements of Internal Revenue Code section 409A, as amended
from time to time, and the related regulations, and the provisions hereof shall
be interpreted in a manner that satisfies the requirements of such Section and
the related regulations, and the Agreement shall be operated accordingly. If any
provision of this Agreement would otherwise frustrate or conflict with this
intent, the provision, term or condition shall be interpreted and deemed amended
so as to avoid this conflict.   9.      Amendment, Termination, Administration,
and Successors.     a.      Amendment. This Agreement may be modified or amended
by the Board of Directors of Honeywell at any time, but an amendment that
affects the rights, benefits or obligations of Executive after Honeywell’s
obligation to pay the Annual Payment becomes irrevocable under Section 5(b)
shall not apply unless Executive (or Co-insured following Executive’s death)
consents, in writing, to the amendment.  

--------------------------------------------------------------------------------



  b. Termination. The Board of Directors of Honeywell may terminate this
Agreement at any time, but a termination which affects the rights, benefits or
obligations of Executive after Honeywell’s obligation to pay the Annual Payment
becomes irrevocable under Section 5(b) shall not apply unless Executive (or
Co-insured following Executive’s death) consents, in writing, to the
termination.   c. Administration. This Agreement shall be administered by the
Administrator, whose address is Honeywell International Inc., 101 Columbia Road,
Morristown, New Jersey 07962. The Administrator shall have the authority to
make, amend, interpret, and enforce all rules and regulations for the
administration of the Agreement and decide or resolve any and all questions,
including interpretations of the Agreement, as may arise in connection with the
Agreement in the Administrator’s sole discretion. In the administration of this
Agreement, the Administrator may, from time to time, employ agents and delegate
to them or to others such administrative duties as it sees fit. The
Administrator may from time to time consult with counsel, who may be counsel to
Honeywell. The decision or action of the Administrator (or its designee) with
respect to any question arising out of or in connection with the administration,
interpretation and application of this Agreement shall be final and conclusive
and binding upon all persons having any interest in the Agreement. Honeywell
shall indemnify and hold harmless the Administrator and any persons to whom
administrative duties under this Agreement are delegated, against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act with respect to this Agreement, except in the case of gross negligence or
willful misconduct by the Administrator.      

--------------------------------------------------------------------------------



 

        d. Successors. The terms and conditions of this Agreement shall inure to
the benefit of and bind Honeywell and Executive and their successors, assignees,
and representatives.       10.  Claims Procedure; Agreement Information.        
a. Named Fiduciary. The Administrator is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of the Agreement.        
b.    Claims Procedures. Any controversy or claim arising out of or relating to
this Agreement shall be filed with the Administrator, Honeywell International
Inc., 101 Columbia Road, Morristown, New Jersey 07962. The Administrator shall
make all determinations concerning such claim.                Any decision by
the Administrator denying such claim shall be in writing and shall be delivered
to all parties in interest in accordance with the notice provisions of Section
7(b) hereof. The denial shall state a specific reason for it, shall cite to
pertinent provisions of the Agreement and, where appropriate, provide an
explanation as to how the claimant can perfect the claim. The denial shall
include a statement that an appeal must be in writing to the Administrator
within sixty (60) days after receipt of the Administrator’s notice of the denial
and of claimant’s right to bring a civil action under Section 502(a) of ERISA
following a denial on appeal. This notice of denial of benefits shall be
provided within ninety (90) days of the Administrator’s receipt of the
claimant’s claim for benefits. If the Administrator fails to notify the claimant
of its decision regarding the claim, the claim shall be considered denied, and
the claimant shall then be permitted to proceed with the appeal as provided in
this Section.

 

 

--------------------------------------------------------------------------------





         A claimant who has been completely or partially denied a benefit shall
be entitled to appeal this denial of his/her claim by filing a written statement
of his/her position with the Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Administrator
shall schedule and provide an opportunity for a full and fair review of the
issue within thirty (30) days of receipt of the appeal. If the claimant appeals
a denial of benefits, the Administrator shall reexamine all facts related to
such claim and its denial, taking into account all comments, documents, records
and other information submitted by the claimant relating to the claim,
regardless of whether such information was submitted or considered in the
initial benefit determination, and shall make a final determination as to
whether the denial of benefits is justified under the circumstances.          
     Following the review of information submitted by the claimant, either
through the hearing process or otherwise, the Administrator shall render a
decision on the review of the denied claim in the following manner:          
i.  The Administrator shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the request for review (or
within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed          
 

--------------------------------------------------------------------------------





    

      denied on review. The Administrator’s decision shall be binding on all
persons affected thereby.             ii.  The decision on review shall include
the specific reason for the adverse determination; specific reference to
pertinent Agreement provisions; a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant's claim
for benefits; and a statement that the claimant has a right to bring a civil
action under Section 502(a) of ERISA.           c.  Agent for Service of
Process. The agent for service of process on the Agreement and service of legal
process shall be the Senior Vice President, Human Resources and Communications,
Honeywell International Inc., 101 Columbia Road, Morristown, New Jersey 07962.  
        d.  Agreement Year. The agreement year of the Agreement shall be the
calendar year.        


August 4, 2006        /s/ David M. Cote   Date        David M. Cote             
100 Columbia Road              Morristown, NJ 07962                             
         Address          HONEYWELL INTERNATIONAL INC.      August 7, 2006   
By:    /s/ Thomas W. Weidenkopf    Date                Title:   
SVP HR & Communications   


--------------------------------------------------------------------------------